Fourth Court of Appeals
                                  San Antonio, Texas
                                       February 18, 2022

                                     No. 04-22-00073-CV

                          IN THE INTEREST OF A.S.R., A Child,

                  From the 166th Judicial District Court, Bexar County, Texas
                               Trial Court No. 2020-PA-02528
                     Honorable Charles E. Montemayor, Judge Presiding

                                        ORDER
       This is an accelerated appeal of an order terminating appellant’s parental rights, which
must be disposed of by this Court within 180 days of the date the notice of appeal is filed. Tex.
R. Jud. Admin. 6.2. The notice of appeal was filed on February 2, 2022, and the reporter’s
record was originally due on February 14, 2022.

        Texas Rule of Appellate Procedure 35.1 requires the appellate record in an accelerated
appeal to be filed within ten days after the notice of appeal is filed. Tex. R. App. P. 35.1(b).
Rule 35.3(c) permits an appellate court to extend the deadline to file the record but limits each
extension to ten days in an accelerated appeal. Tex. R. App. P. 35.3(c). Further, with regard
to parental termination appeals, Rule 28.4(b)(2) states that while an appellate court may extend
the deadline to file the record, “the extension or extensions granted must not exceed 30 days
cumulatively, absent extraordinary circumstances.” Tex. R. App. P. 28.4(b)(2).

    Ms. Elva Chapa is the court reporter responsible for filing the record in this appeal. We
ORDER Ms. Chapa to file the record no later than February 24, 2022.

       Given the time constraints governing the disposition of this appeal, further requests
for extensions of time will be disfavored.


                                                    _________________________________
                                                    Irene Rios, Justice

       IN WITNESS WHEREOF, I have hereunto set my hand and affixed the seal of the said
court on this 18th day of February, 2022.


                                                    ___________________________________
                                                    MICHAEL A. CRUZ, Clerk of Court